                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE
 ______________________________________________________________________________

 CHARLES A. FOX,                     )
                                     )
      Plaintiff,                     )
                                     )
 v.                                  )                       Civil Case No. _________________
                                     )
 FIRST FINANCIAL INVESTMENT          )                       Jury Trial Demanded
 FUND HOLDINGS, LLC, FIRST FINANCIAL )
 INVESTMENT FUND VI, LLC and         )
 BUFFALOE & VALLEJO, PLC,            )
                                     )
      Defendants.                    )


                                         COMPLAINT


                                       INTRODUCTION

 1.    This action arises out of Defendants First Financial Invest Fund Holdings, LLC (FFIF

       Holdings), First Financial Investment Fund VI, LLC (FFIF VI) and Buffaloe & Vallejo,

       PLC’s (Buffaloe) violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et

       seq. (“FDCPA”) in their illegal efforts to collect a consumer debt from Plaintiff Charles A.

       Fox (Plaintiff).

                                  JURISDICTION AND VENUE

 2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

 3.    Venue is proper in this District because a substantial part of the events or omissions giving

       rise to the Plaintiff’s claims occurred here, the Plaintiff resides here, and Defendants

       transacts business here.

                                            PARTIES

 4.    Plaintiff is a natural person who resides in Cocke County, Tennessee.



                                    1
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 1 of 16 PageID #: 1
 5.    FFIF Holdings is a for-profit foreign limited liability company (Georgia) not registered to do

       business in Tennessee with a principal office at 3091 Governors Lake Dr #500, Norcross,

       GA 30071-1135 that currently maintains Robert Chalavoutis, 3091 Governors Lake Dr

       #500, Norcross, GA 30071-1135 as its registered agent.

 6.    FFIF VI is a for-profit foreign limited liability company (Georgia) not registered to do

       business in Tennessee with a principal office at 3091 Governors Lake Dr #500, Norcross,

       GA 30071-1135 that currently maintains Robert Chalavoutis, 3091 Governors Lake Dr

       #500, Norcross, GA 30071-1135 as its registered agent, and is currently transacting business

       in Tennessee without a certificate of authority necessary to maintain a proceeding in any

       court in this state. See Tenn. Code Ann. § 48-249-913(a).

 7.    Buffaloe is a professional limited liability company registered to do business in Tennessee

       with a principal office located at 44 Vantage Way, Ste 500, Nashville, TN 37228-1542 that

       maintains Joel Vallejo, 44 Vantage Way, Ste 500, Nashville, TN 37228-1542 as its

       registered agent.

                                 FACTUAL ALLEGATIONS

 8.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

 9.    FFIF Holdings is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it

       regularly uses the mails and/or the telephone, and reports to credit reporting agencies, in

       its business, the principal purpose of which is to collect, or attempt to collect, directly or

       indirectly, delinquent consumer debts. FFIF Holdings operates a nationwide delinquent

       debt collection business and attempts to collect debts from consumers in virtually every

       state, including Tennessee, by credit reporting the alleged debts to credit reporting

       agencies. In fact, FFIF Holdings was acting as a debt collector, as defined in the FDCPA,

       as to the delinquent consumer debt it is attempting to collect from the Plaintiff.



                                    2
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 2 of 16 PageID #: 2
 10.   FFIF VI is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it regularly uses

       the mails and/or the telephone, in its business, the principal purpose of which is to collect,

       or attempt to collect, directly or indirectly, delinquent consumer debts. FFIF VI operates

       a nationwide delinquent debt collection business and attempts to collect debts from

       consumers in virtually every state, including Tennessee, by filing collection lawsuits

       against consumers as the named plaintiff. In fact, FFIF VI was acting as a debt collector,

       as defined in the FDCPA, as to the delinquent consumer debt it is attempting to collect

       from the Plaintiff.

 11.   Buffaloe is an agent of FFIF Holdings and FFIF VI, and its owners and employees are

       regularly engaged in collection of consumer debts owed or due or asserted to be owed or

       due another and attempt to collect the debts by using communications in the form of

       telephone calls, collection letters, collection lawsuits, judgment liens, and requests for the

       issuance of subpoenas, garnishments and levies on behalf of its clients, and is a “debt

       collector” as defined by 15 U.S.C. § 1692a(6).

 12.   Defendants have alleged that the Plaintiff incurred an obligation to pay money arising out

       of a transaction in which the money, property, insurance or services which are the subject

       of the transaction are primarily for personal, family or household purposes, and the

       obligation is therefore a “debt” as defined by 15 U.S.C. § 1692a(5), namely a debt for

       medical services allegedly originally owed by the Plaintiff to Cocke County HMA, LLC

       d/b/a Newport Medical Center (CCH) (debt).

 13.   After default, FFIF Holdings allegedly purchased the alleged debt from an entity named

       Hospital Management Associates, LLC (HMA), then transferred ownership of the alleged

       debt to FFIF VI, which hired Buffaloe to assist it in collection of the alleged debt from the

       Plaintiff.



                                    3
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 3 of 16 PageID #: 3
                                     Collection Communications

 14.   A “communication” under the FDCPA means conveying the information regarding a debt

       directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).

                                         Collection Lawsuit

 15.   On April 23, 2018, FFIF VI and Buffaloe filed a civil summons supported by only a sworn

       affidavit against Plaintiff in state court (collection lawsuit), which was served on the

       Plaintiff on May 12, 2018.        Copy of collection lawsuit filed as exhibit 1 to this

       Complaint (hereinafter “Doc. 1-1”).

 16.   On information and belief, Buffaloe prepared the civil summons that is part of the

       collection lawsuit and FFIF VI or one of its agents prepared the sworn affidavit that is

       part of the collection lawsuit. See Doc. 1-1.

 17.   The civil summons and sworn affidavit were filed by FFIF VI and Buffaloe in connection

       with collection of the alleged debt and in an attempt to collect the alleged debt, and

       conveyed information regarding the alleged debt, including that FFIF VI is the creditor

       alleged to be owed the alleged debt and the amount alleged as owed, and each is a

       “communication” as defined by 15 U.S.C. § 1692a(2). See Doc. 1-1.

 18.   The civil summons states that FFIF VI is the state court plaintiff and the amount owed to

       FFIF VI is $3,260.80. See Doc. 1-1, p. 1.

 19.   The sworn affidavit states:

              1. That Anthony Dreon, records keeper, is the person in charge of the
                 business records for FIRST FINANCIAL INVESTMENT FUND VI,
                 LLC.

              2. Attached hereto are true and exact copies of documents reflecting the
                 transfer of ownership of this account from Hospital Management
                 Associates, LLC to Plaintiff.




                                    4
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 4 of 16 PageID #: 4
              3. That after the allowance of all credits and offsets, CHARLES A FOX
                 owes the sum of $3,260.80 which includes the following date(s) of
                 service:

                  DATE OF SERVICE            DESCRIPTION             AMOUNT DUE
                  02/24/2013                 1078416                 $3,260.80

       See Doc. 1-1, p. 2.

 20.   Anthony Dreon is the person who allegedly signed the sworn affidavit in front of a notary

       named LaKeshia L. Foresyth on February 21, 2018. See Doc. 1-1, p. 2.

 21.   There are no documents attached to the sworn affidavit “reflecting the transfer of

       ownership of this account from Hospital Management Associates, LLC to [FFIF VI].”

       See Doc. 1-1.

 22.   Attached to the sworn affidavit is a communication from Buffaloe which states:

              NOTICE UNDER THE FAIR DEBT COLLECTION PRACTICES ACT

                      This office represents the creditor to whom this debt is owed and is
              listed on the attached civil warrant as the plaintiff in this action. Likewise
              the amount of the debt owed is listed in the civil warrant also.

                      In the event you are unable to pay the account in full at this time or
              if you have any questions regarding the account, please contact Buffaloe
              & Vallejo, PLC and a member of our staff will be happy to discuss it with
              you. If you dispute any portion of this debt, please see the next paragraph
              regarding your rights.

                      **Unless you notify this office within thirty (30) days after
              receiving this notice that you dispute the validity of this debt or any
              portion thereof, this office will assume the debt is valid. If you notify this
              office in writing within thirty (30) days of receiving this notice, this office
              will obtain verification of the debt or obtain a copy of the judgment
              against you (where appropriate), and we will mail you a copy of such
              verification or judgment. If you make a written request within thirty (30)
              days of receiving this notice, this office will provide you with the name
              and address of the original creditor, if different from the current creditor.

       See Doc. 1-1, p. 3.

 23.   In response to the collection lawsuit being filed against him and receiving the notice from

       Buffaloe about his right to dispute the debt within thirty (30) days, on or about May 14,


                                    5
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 5 of 16 PageID #: 5
       2018, the Plaintiff sent a letter to Buffaloe disputing that he owed the debt and requesting

       verification of the debt.

 24.   On July 26, 2018, the Plaintiff went to state court for the initial hearing on the collection

       lawsuit and spoke with an attorney from Buffaloe and told him it was not his debt.

 25.   After not receiving any verification of the debt from Buffaloe and not being able to reach

       an agreement with Buffaloe for FFIF VI and Buffaloe to dismiss the collection lawsuit

       against him because it was not his debt, the Plaintiff hired an attorney to represent him

       with respect to collection of the debt.

 26.   On September 8, 2018, the Plaintiff’s attorney sent an email to Joel Vallejo, an attorney

       who is an owner of Buffaloe, and notified him that the Plaintiff had retained him with

       respect to the alleged debt, and that the Plaintiff did not believe he owes the alleged debt

       because he was at work at the time the debt was allegedly incurred, and that the debt may

       have been incurred by someone who has a similar name.

 27.   The knowledge that the Plaintiff had disputed the debt with Buffaloe by letter, in person,

       and through his attorney was imputed from Buffaloe, as agent, to FFIF VI, as principal.

                               September 26, 2018 Credit Reports

 28.   Equifax and TransUnion are each a consumer reporting agency as defined in 15 U.S.C. §

       1681a(f), and each regularly engage in the business of assembling, evaluating, and

       disseminating information concerning consumers for the purpose of furnishing credit reports

       to third parties.

 29.   Each reporting of the alleged debt to Equifax and TransUnion is a “communication” in an

       attempt to collect a debt as that term is defined by 15 U.S.C. § 1692a(2). See Fulk v.

       LVNV Funding LLC, 55 Supp. 3d 967, 973 (E.D. Ky. 2014) (“The Sixth Circuit has

       assumed, without concluding, that reporting a debt to a credit agency constitutes a



                                    6
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 6 of 16 PageID #: 6
       ‘collection activity’ under the FDCPA. Purnell v. Arrow Fin’l Servs., LLC, 303 Fed.

       Appx. 297, 304 n.5 (6th Cir. 2008); See also Riveria v. Bank One, 145 F.R.D. 614 (D.

       P.R. 1993); accord Blanks v. Ford Motor Credit, 2005 WL 43981, at *3 (N.D. Tex. Jan.

       7, 2005) (communicating information to credit reporting agency is a communication in

       connection with the collection of a debt); Akalwadi v. Risk Mgmt. Alternatives, Inc., 336

       F. Supp. 2d 492, 503 n.4 (D. Md. 2004) (reporting debt is “in connection with” debt

       collection); Sullivan v. Equifax, 2002 WL 799856, 2002 U.S. Dist. LEXIS 7884, at *15,

       (E.D. Pa. April 19, 2002) (reporting a debt is a powerful collection tool); Ditty v.

       Checkrite, Ltd., 973 F. Supp. 1320, 1331 (D. Utah 1997) (reporting debt information to

       others is designed to give collector additional leverage over debtor); In re Sommersdorf,

       139 B.R. 700, 701 (Bankr. S.D. Ohio 1991).

 30.   Plaintiff obtained copies of his Equifax and TransUnion credit reports dated September

       26, 2018.

 31.   Plaintiff’s Equifax credit report shows that an entity named “First Fin Inv Fund

       Holdings” (FFIF Holdings) has been communicating to Equifax and anyone else who

       accessed the Plaintiff’s Equifax credit report as recently as September 10, 2018, that the

       Plaintiff owes FFIF Holdings $3,261.00 and that it was a debt buyer account. The

       communications did not identify the true name of the entity reporting the alleged debt to

       Equifax, the name of the original creditor of the debt, or that the debt was disputed.

 32.   Plaintiff’s TransUnion credit report shows that an entity named “First Financial

       Investme” (FFIF Holdings) has been communicating to TransUnion and anyone else who

       accessed the Plaintiff’s TransUnion credit report as recently as September 10, 2018, that

       the Plaintiff owes FFIF Holdings $3,261.00 and that it was a debt buyer account. The

       communications did not identify the true name of the entity reporting the alleged debt to



                                    7
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 7 of 16 PageID #: 7
       TransUnion or that the debt is disputed, and states that the name of original creditor of

       the alleged debt is “NEWPORT MEDICAL CENTER”.

 33.   Each reporting of the alleged debt to Equifax and TransUnion by FFIF Holdings,

       including that it was the creditor alleged to be owed the debt, and amount alleged to be

       owed, is a “communication” in an attempt to collect a debt from the Plaintiff, as that term

       is defined by 15 U.S.C. § 1692a(2).

                                        FDCPA CLAIMS

 34.   The FDCPA is a federal statute which regulates debt collectors in the collection of

       consumer debts. See 15 U.S.C. §§ 1692 et seq.

 35.   Congress passed the FDCPA because “[t]here is abundant evidence of the use of abusive,

       deceptive, and unfair debt collection practices by many debt collectors . . . , [e]xisting

       laws and procedures for redressing these injuries are inadequate to protect consumers . . .

       , and [m]eans other than misrepresentation or other abusive debt collection practices are

       available for the effective collection of debts.” 15 U.S.C. §§ 1692 (a), (b), and (c).

 36.   The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

       collectors, to insure that those debt collectors who refrain from using abusive debt

       collection practices are not competitively disadvantaged, and to promote consistent State

       action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692 (e).

 37.   The Sixth Circuit reaffirmed in Stratton v. Portfolio Recovery Associates, LLC, 770 F.3d.

       443, 448-449 (6th Cir. 2014) that: ‘“The Fair Debt Collection Practices Act is an

       extraordinarily broad statute’ and must be construed accordingly. Frey v. Gangwish, 970

       F.2d 1516, 1521 (6th Cir. 1992)”; see also Currier v. First Resolution Inv. Corp., 762

       F.3d 529, 533 (6th Cir. 2014).




                                    8
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 8 of 16 PageID #: 8
 38.   ‘“Courts must view any alleged [FDCPA] violation through the lens of the ‘least

       sophisticated consumer’—the usual objective legal standard in consumer protection

       cases.’ Gionis v. Javitch, Block, Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007).

       (internal quotation marks and citations omitted); see also Barany-Snyder v. Weiner, 539

       F.3d 327, 333 (6th Cir. 2008)”. Stratton, supra, at 450.

 39.   “Debt collection is performed through ‘communication,’ . . . ‘conduct,’ . . . or ‘means’.

       These broad words suggest a broad view of what the Act considers collection . . . [I]f a

       purpose of an activity taken in relation to a debt is to ‘obtain payment’ of the debt, the

       activity is properly considered debt collection.” See Glazer v. Chase Home Fin. LLC,

       704 F.3d 453, 461 (6th Cir. 2013).

              Attempting to Collect Alleged Debt in the Name of Another Entity

 40.   The sworn affidavit filed in support of the collection lawsuit states that FFIF Holdings

       was not the owner of the alleged debt when the Plaintiff obtained his credit reports. See

       Docs. 1-1, p. 2.

 41.   As shown on the information filed by FFIF Holdings with the Georgia Secretary of State,

       the only name listed as used by FFIF Holdings is “First Financial Investment Fund Holding,

       LLC” and no assumed names are listed. Copy of filing information filed as exhibit 2 to

       this Complaint (hereinafter “Doc. 1-2”).

 42.   As shown on the information filed by FFIF VI with the Georgia Secretary of State, the only

       name listed as used by FFIF VI is “First Financial Investment Fund VI, LLC” and no

       assumed names are listed. Copy of filing information filed as exhibit 3 to this Complaint

       (hereinafter “Doc. 1-3”).

 43.   The alleged debt cannot be owed to “FFIF Holdings” if it does not own the alleged debt.

       See Doc. 1-1, p. 2.



                                    9
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 9 of 16 PageID #: 9
  44.   In connection with collection of the alleged debt from Plaintiff, FFIF Holdings used false,

        deceptive, and misleading representations or means by:

        (a)    Failing to identify the true name of the alleged creditor in the credit reporting to

               Equifax and TransUnion, which would mislead the least sophisticated consumer

               as to the character, amount, and legal status of the underlying debt, in violation of

               15 U.S.C. § 1692e(2)(A);

        (b)    Communicating to Equifax, TransUnion, and anyone else who accessed the

               Plaintiff’s Equifax and TransUnion credit reports during the year prior to the

               filing of this Complaint that FFIF Holdings could legally collect the alleged debt

               in the name of First Fin Inv Fund Holdings was a threat to take action that cannot

               be legally taken, in violation of 15 U.S.C. § 1692e(5);

        (c)    Communicating to the Plaintiff, TransUnion, Experian, and anyone else who

               accessed the Plaintiff’s Equifax and TransUnion credit reports during the year

               prior to the filing of this Complaint that FFIF Holdings could legally collect the

               alleged debt in the name of First Fin Inv Fund Holdings was credit information

               FFIF Holdings knew or should have known is false, in violation of 15 U.S.C. §

               1692e(8); and

        (d)    Using false representations and deceptive means to collect or attempt to collect

               the alleged debt by credit reporting that the owner of the alleged debt is FFIF

               Holdings, in violation of 15 U.S.C. § 1692e(10).

                 Attempting to Collect Debt from the Plaintiff He Did Not Owe

  45.   By attempting to collect from the Plaintiff by falsely representing or implying in the

        credit reporting and collection lawsuit that the Plaintiff was responsible for the debt when

        he was not, the Defendants falsely represented the character, amount, and legal status of a



                                     10
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 10 of 16 PageID #: 10
        debt in violation of 15 U.S.C. § 1692e(2)(A), threatened to take and actually took action it

        could not legally take, in violation of 15 U.S.C. § 1692e(5), communicated credit

        information which it knew or should have known was false, in violation of 15 U.S.C. §

        1692e(8), which is the use of false, deceptive, and misleading representations or means in

        connection with collection of any debt, and the use of false representations and deceptive

        means to collect or attempt to collect any debt, in violation of 15 U.S.C. §§ 1692e and

        1692e(10), and the use of unfair means to collect or attempt to collect any debt and the

        collection of any amount not permitted by law, in violation of 15 U.S.C. §§ 1692f and

        1692f(1), and also was the engagement by the Defendants in intentional or negligent

        conduct the natural consequence of which is to harass, oppress, or abuse any person in

        connection with collection of a debt, in violation of 15 U.S.C. § 1692d, and which

        resulted in an invasion of the Plaintiff’s personal and financial privacy by a revelation of

        false financial information to third parties, including the general public, in violation of 15

        U.S.C. § 1692c(b), and by interfering physically or otherwise, with the solitude,

        seclusion, and or private concerns or affairs of the Plaintiff by unlawfully attempting to

        collect a debt from him that he does not owe.

        False Representation or Implication That Communications Are from an Attorney

  46.   The FDCPA prohibits FFIF VI and Buffaloe from representing that a document comes

        from an attorney unless an actual attorney has meaningfully reviewed the document, and

        any documents supporting the allegations in the document. See Kistner v. Law Offices of

        Michael P. Margelefsky, LLC, 518 F.3d 433 (6th Cir. 2008).

  47.   On information and belief, prior to filing the collection lawsuit, Buffaloe did not have in

        its possession any documents or information relating to the alleged debt including copies

        of documents showing that Plaintiff owed the alleged debt, and what collection efforts



                                     11
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 11 of 16 PageID #: 11
        had already been made prior to FFIF VI hiring Buffaloe to attempt collection from

        Plaintiff.

  48.   If Buffaloe had the documents or information possessed by FFIF VI that it had obtained

        from the original creditor, CCH, they would have shown that the debt allegedly owed by

        the Plaintiff did not exist and that the Plaintiff is not a candidate for legal action.

  49.   Because of this lack of documentation and information, Buffaloe was not able to review

        or evaluate the underlying facts of the claims asserted to exist against the Plaintiff prior to

        FFIF VI and Buffaloe filing the collection lawsuit against the Plaintiff.

  50.   Listing Buffaloe as FFIF VI’s attorney on the civil summons falsely represents or implies

        to the least sophisticated consumer that an attorney employed by Buffaloe was

        professionally involved in the Plaintiff’s file before the collection lawsuit was filed.

  51.   Communications in the form of the civil summons and sworn affidavit were false,

        deceptive, and misleading because they were not “from” an attorney in the meaningful

        sense of the word, and some degree of attorney involvement is required before a

        communication will be considered “from” an attorney within the meaning of the FDCPA.

  52.   The collection lawsuit purports that the communications in it came from a lawyer, but for

        all practical purposes, they did not.

  53.   Upon being served the collection lawsuit, the least sophisticated consumer, may reasonably

        believe that an attorney has reviewed his or her file and has determined that he or she is a

        candidate for legal action.

  54.   Listing Buffaloe as FFIF VI’s attorney in the collection lawsuit, when none of Buffaloe’s

        attorneys had been meaningfully involved with the Plaintiff’s account prior to filing the

        collection lawsuit violates 15 U.S.C. §1692e’s prohibition against false, deceptive, or




                                     12
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 12 of 16 PageID #: 12
        misleading communications, specifically § 1692e(3), because it falsely implies that an

        attorney, acting as an attorney, is involved in collection of the alleged debt.

                                September 26, 2018 Credit Reports

  55.   As stated above, the Plaintiff obtained copies of his TransUnion and Equifax credit

        reports on September 26, 2018.

  56.   Both credit reports show that FFIF Holdings communicated to Equifax and TransUnion

        that the Plaintiff owes the debt to FFIF Holdings, and while the Equifax credit report lists

        no name for the original creditor, the TransUnion credit report shows that the original

        creditor is CCH (NEWPORT MEDICAL CENTER), and this information was updated

        on September 10, 2018.

  57.   FFIF Holdings failed to communicate to TransUnion and Equifax on September 10, 2018

        when it reported the alleged debt to each that the Plaintiff had disputed the debt allegedly

        owed to FFIF VI.

  58.   By failing to communicate to TransUnion, Equifax, the Plaintiff, and anyone else who

        accessed the Plaintiff’s TransUnion and Equifax credit reports that the Plaintiff had

        disputed the alleged debt any time FFIF Holdings reported the alleged debt after the

        Plaintiff had disputed that he owed the alleged debt, FFIF Holdings communicated credit

        information which it knew or should have known was false, including the failure to

        communicate that the debt was disputed, in violation of 15 U.S.C. § 1692e(8), which is

        the use of false, deceptive, and misleading representations or means in connection with

        collection of any debt, and the use of false representations and deceptive means to collect

        or attempt to collect any debt, in violation of 15 U.S.C. §§ 1692e and 1692e(10), and the

        use of unfair or unconscionable means to collect or attempt to collect any debt and the




                                     13
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 13 of 16 PageID #: 13
        collection of any amount not expressly authorized by any agreement and not permitted by

        law, in violation of 15 U.S.C. §§ 1692f and 1692f(1).

                  Failure to Cease Collection of the Debt Until After Obtaining
                       Verification of the Debt and Mailing it to Plaintiff

  59.   The FDCPA, 15 U.S.C. §1692g(b) requires that:

               If the consumer notifies the debt collector in writing within the
               thirty-day period described in subsection (a) that the debt, or any
               portion thereof, is disputed, or that the consumer requests the name
               and address of the original creditor, the debt collector shall cease
               collection of the debt, or any disputed portion thereof, until
               the debt collector obtains verification of the debt or a copy of a
               judgment, or the name and address of the original creditor, and a
               copy of such verification or judgment, or name and address of the
               original creditor, is mailed to the consumer by the debt collector.

  60.   Plaintiff sent his dispute letter on May 14, 2018, well within the 30-day period after

        receipt of the 15 U.S.C. §§ 1692g(a) notices.

  61.   Despite the Plaintiff’s timely written dispute, Buffaloe failed to provide a proper

        verification of the debt demanded in the collection lawsuit but continued to pursue

        collection of the debt with the pending collection lawsuit.

  62.   Instead of verifying the debt by providing an explanation of the amount demanded in the

        collection lawsuit that the Plaintiff had disputed in writing, the Defendants continued

        their collection actions in the form of credit reporting and the collection lawsuit, in

        violation of 15 U.S.C. § 1692g(b).

                                  Respondeat Superior Liability

  63.   In addition to individual liability under the FDCPA, the acts and omissions of Buffaloe as

        an agent for FFIF VI and who communicated with the Plaintiff as further described

        herein, were committed within the time and space limits of its agency relationship with

        its principal, FFIF VI.




                                     14
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 14 of 16 PageID #: 14
  64.   Buffaloe’s acts and omissions were incidental to, or of the same general nature, as the

        responsibilities they were authorized to perform by FFIF VI in collecting consumer debts.

  65.   By committing these acts and omissions against the Plaintiff, Buffaloe was motivated to

        benefit its principal, FFIF VI.

  66.   FFIF VI is liable to the Plaintiff through the Doctrine of Respondeat Superior for the

        intentional and negligent acts, errors and omissions done in violation of federal law by all

        debt collectors employed as agents by FFIF VI including, but not limited to the above-

        cited violations of the FDCPA, in their attempts to collect the debt from the Plaintiff.

                                              Summary

  67.   The above-detailed conduct by Defendants in connection with collection of the debt and

        in an attempt to collect the debt was conduct in violation of multiple provisions of the

        FDCPA including, but not limited to the above-cited provisions.

                                          TRIAL BY JURY

  68.   Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const.

        amend. 7; Fed.R.Civ.P. 38.

                                      CAUSES OF ACTION

                                           COUNTS I-XI

          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                  15 U.S.C. §§ 1692c(b), 1692d, 1692e, 1692e(2)(a), 1692e(3),
                  1692e(5), 1692e(8), 1692e(10), 1692f, 1692f(1), and 1692g(b)

  69.   Plaintiff incorporates by reference all of the above paragraphs as though fully stated

        herein.

  70.   Defendants’ foregoing acts and omissions constitute numerous and multiple FDCPA

        violations including, but not limited to each and every one of the above-cited FDCPA

        provisions, with respect to the Plaintiff.


                                     15
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 15 of 16 PageID #: 15
  71.    As a result of the Defendants’ FDCPA violations, the Plaintiff is entitled to actual

         damages pursuant to 15 U.S.C. § 1692k(a)(1), in an amount to be determined at trial by a

         jury; statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) in the amount of

         $1,000.00; and, reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3)

         from each and every Defendant.

                                        PRAYER FOR RELIEF

         WHEREFORE, the Plaintiff prays that judgment be entered against each and every

  Defendant for:

                                             COUNTS I-XI

             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                    15 U.S.C. §§ 1692c(b), 1692d, 1692e, 1692e(2)(a), 1692e(3),
                    1692e(5), 1692e(8), 1692e(10), 1692f, 1692f(1), and 1692g(b)

         •    for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against each and

              every Defendant and for the Plaintiff, in an amount to be determined at trial by a jury;

         •    for an award of statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A) in the

              amount of $1,000.00 against each and every Defendant, and for the Plaintiff;

         •    for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

              1692k(a)(3) against each and every Defendant and for the Plaintiff; and

         •    for such other and further relief, as may be just and proper.

  01/03/19                                        Respectfully submitted,

                                                  CHARLES A. FOX
                                                  s/      Alan C. Lee
                                                  Alan C. Lee, BPR # 012700
                                                  P. O. Box 1357
                                                  Talbott, TN 37877-1357
                                                  (423) 581-0924
                                                  aleeattorney@gmail.com

                                                  Attorney for Plaintiff


                                     16
Case 2:19-cv-00004-JRG-MCLC Document 1 Filed 01/03/19 Page 16 of 16 PageID #: 16
